UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________

UNITED STATES OF AMERICA,

             v.                                              16-CR-13-A
                                                               ORDER
BRANDON LOYD,

          Defendant.
_________________________________

     The defendant, Brandon Loyd, is currently serving a 85-month sentence after

pleading guilty to bank robbery by use of a dangerous weapon in violation of 18

U.S.C. §§ 2113(a), 2113(d), and 2, and to brandishing a firearm in furtherance of a

crime of violence in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2. The

Defendant did not appeal his conviction or sentence, nor has he filed a petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2255.

     Defendant Loyd has, however, made a pro se letter-request for free copies

of his “docket sheet, sentencing transcripts, and . . . [judgment].” For the reasons

stated below, the defendant’s request is denied without prejudice.

                                   DISCUSSION

     The relief the defendant seeks is governed by two different statutes. The first,

28 U.S.C. § 2250, states that an indigent petitioner may be provided with free

“copies of    . . . documents or parts of the record on file.” The statute, however,

applies only “on an[] application for a writ of habeas corpus.” Id. The defendant,

as noted, has not filed an application for a writ of habeas corpus.

     The     second   statute   governing   the   relief   the   defendant   seeks   is
 28 U.S.C. § 753(f). In relevant part, § 753(f) provides:

              Fees for transcripts furnished in proceedings brought
              under [28 U.S.C. § 2255] to persons permitted to sue or
              appeal in forma pauperis shall be paid by the United
              States      . . . if the trial judge or a circuit judge certifies
              that the suit or appeal is not frivolous and that the
              transcript is needed to decide the issue presented by the
              suit or appeal.

      The Second Circuit has held that both “the plain language and necessary

operation” of § 753(f) require that “a motion for a free transcript . . . is not ripe

until a § 2255 motion has been filed.” United States v. Horvath, 157 F.3d 131,

132 (2d Cir. 1998). Because, as noted, the defendant has not filed a § 2255 motion,

§ 753(f) does not authorize the Court to provide the defendant with free transcripts.

      If the defendant would like a copy of his docket sheet, or any other information

contained in his docket, he must pay the appropriate fee to the Clerk of Court. See 28

U.S.C. § 1914. The fee for copies of the electronic docket sheet is $.10 per page.

The cost for a copy of the docket sheet in this case is $ 2.30. Payment should be

forwarded to the Clerk of Court and a copy of the docket will then be mailed to the

defendant.

                                     CONCLUSION

       For the reasons stated above, the defendant’s request for free transcripts and

various docket items is DENIED without prejudice.


Dated: August 6, 2019                             _s/Richard J. Arcara_________
       Buffalo, New York                          HONORABLE RICHARD J. ARCARA
                                                  UNITED STATES DISTRICT JUDGE
